AO 245B (Rev. 05."15/2018) Judgment in a Crimmal Petty Case (Modif'led) Page 1 ot` l

UNITED STATES DISTRICT COURT
soUTHERN DIsTRrCT or CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Arter November l, l987)

Gumildo Amador_LuiS CElSC Nl.lmb€l`f 3'1S-mj-22996-NLS

Nancy Bryn Rosenfeld

Defendam ’s Attorney

REGISTRATION NO. 81317298

THE DEFENDANT:
pleaded guilty to count(s) 2 of Complaint

|:| vvas found guilty to count(S)

after a plea of not guilty
Accordingly, the defendant is adjudged guilty of such count(s), vvhich involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
821325 ILLEGAL ENTRY (Misdemeanor) l

l:l The defendant has been found not guilty on count(s)
§ Count(s) 1 Of Complaint dismissed on the motion _of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Burcau of Prisons to be

imprisoned for a term of:
TIME SERVED

le Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, oosts, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Tuesday, December 4, 2018
Date of lmposition of Sentence

DEC 0 4 2013 HoNoRABLE isang L. MAJoR

5 UNITED STATES l\/IAGISTRATE JUDGE

r:i:~i::“fis olsTl-iici' ooui‘j"l
SOU'i l'v`", l '\N i.'|STWCT Oi: CAL_|[‘ORN|A
ar ~.Ma-P:EW._ _
MWWW"WMM' 3 ; 18-mj-22996-NLS

 

 

 

 

 

 

 

 

